Citation Nr: 1228278	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for low back disability (also claimed as residuals of a spinal injury).

2.  Entitlement to service connection for pelvis disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran had active service from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for pelvis disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disability did not originate in service or until years thereafter, and is not otherwise related to his period of service.


CONCLUSION OF LAW

Low back disability was not incurred in or a result of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran submitted his initial claim for service connection for low back disability in October 2009.  He was sent a letter later that month which advised him of the information and evidence necessary to substantiate his claim of service connection.  That letter also advised him as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Since the October 2009 letter was sent to the Veteran prior to the initial adjudication of the claim in December 2009, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In short, VA has complied with its duty to notify the Veteran in this case.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for service connection for low back disability.  The only outstanding evidence identified by the Veteran or apparent from the record consists of records from St. James Hospital.  The Veteran contends that he underwent X-ray studies of his spine and pelvis at that facility in 1974 or 1975.  The record shows that he authorized VA to obtain records from the referenced facility, and that the RO attempted to obtain records from the St. James Hospital.  The St. James Hospital informed VA in November 2009 that no records for the Veteran were available; that facility apparently holds medical records for a period of 10 years, and the Veteran first authorized VA to obtain those records more than 3 decades after he was seen at the facility.  VA informed the Veteran of the unavailability of records from St. James Hospital in the December 2009 rating decision and January 2010 statement of the case.  Although VA did not specifically notify the Veteran that it was now his responsibility to obtain those records, given that there is affirmative evidence that his records with the St. James Hospital actually do not exist, the Board finds this deficiency to be harmless error.  The Board points out that the October 2009 correspondence advised the Veteran to submit pertinent records in his possession.  Accordingly, the Board finds that VA's efforts to assist the Veteran in obtaining records from the St. James Hospital has been fulfilled.

VA afforded the Veteran a VA examination in January 2011.  As to the low back matter, the examiner reviewed the claims file, including the Veteran's account of a low back injury in service.  The examiner physically evaluated the Veteran, had X-ray studies taken of his lower back, and reviewed those studies.  The examiner offered an opinion concerning the etiology of the Veteran's lower back disorder, and supported that opinion with a rationale.  The Board has reviewed the examination report, and finds that the examination was adequate.  Neither the Veteran nor his representative contends otherwise.  

The Board lastly notes that the Veteran initially requested a Board hearing in March 2010.  In July 2010, he requested a hearing before a Decision Review Officer (DRO) in lieu of a Board hearing.  His requested hearing was scheduled for November 2010, but on the scheduled day, he instead participated in an informal conference with the DRO, rather than a formal hearing; he indicated at that time that he would decide on what type if hearing he wished in connection with his appeal, after speaking with a representative.  In June 2011, the Veteran's representative apparently clarified with the RO that the Veteran no longer wished a hearing of any type in connection with the appeal.

In sum, the Board finds that VA's duties to notify and assist the Veteran have been fulfilled.

Factual background

The Veteran contends that his claimed lower back disorder is related to an incident in service in which he purportedly was kicked in the pelvic area in 1972.  The only information he has offered to VA concerning the circumstances of this injury is that the kick was delivered by a sergeant whose name he does not know, and that the incident occurred at an airport while he was awaiting transportation to Fort Sill in Oklahoma.  He alleges that when discharged, he had X-ray studies of the spinal cord and pelvis which showed damage.  (It is unclear whether he means that the referenced damage was documented at discharge, or several years thereafter.)

The service treatment records are silent for any reference to low back complaints or findings, or for any reference to a kicking injury.  The Veteran was seen in September 1971 for left side abdominal pain, which was diagnosed as a strain.

On file are VA treatment records for November 2009 to April 2010 which show that when he presented in November 2009, he indicated that he had not seen a physician in several years; he complained of intermittent low back pain.  X-ray studies of the lower spine in December 2009 disclosed the presence of minimal arthritis of questionable clinical significance.  In January 2010 he reported that his lower back pain began several years prior to that date, although he reported that he underwent physical therapy years ago after an initial injury in service consisting of a kick to the pelvis.  He was assessed as having sacroiliac joint dysfunction and piriformis hypertonicity contributing to pain.

The Veteran attended a VA examination in January 2011.  The examiner noted the absence of any complaints or findings of joint problems in the service treatment records.  He noted the Veteran's contention that he was kicked in the back in service, and that the Veteran denied any post-service injuries to his low back/pelvic region.  His current complaints included left paralumbar region pain.  Physical examination of the thoracolumbar spine was negative for abnormalities, other than from 5 to 10 degrees limitation of motion in certain excursions of motion, with complaints of left paralumbar pain.  X-ray studies of the lumbar spine showed mild degenerative changes.  The examiner diagnosed the Veteran as having mild degenerative joint disease of the lumbosacral spine, and concluded that the low back disability was unlikely to be related to service, and instead was more likely due to aging.  The examiner based his opinion on the normal examinations in service, the number of years that had elapsed since service, and the nature of the degenerative joint disease as mild. 

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2011).  Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The service treatment records are silent for any mention of an incident involving a kick to the pelvic or lower back area.  Nevertheless, for the purpose of this decision, the Board will find the Veteran's account of such a kick to be credible.  The records are, however, silent for any mention of complaints or findings concerning the lower back.  The Veteran does not contend that he was treated in service, and actually does not contend that he had lower back symptoms in service.  Instead, he maintains only that "when discharged" he had X-ray studies which showed damage to the lower spine.  The Board points out that the X-ray studies he mentioned are likely the ones he purportedly underwent in 1974 or 1975, and not at service discharge.  To the extent he does assert that such X-rays were taken while he was in service, the records themselves undermine his allegation, and the Board finds that his account lacks credibility.  In this regard, the records are silent for any indication that X-rays of the claimed areas were taken.  If an appellant affirmatively describes undergoing a treatment modality that is not reflected in service records that are otherwise complete, the absence of mention of the modality in the record undermines the allegation.  This is consistent with Buchanan, supra, as the absence of records that should exist (according to an appellant's account) is a different situation from that where there is a mere absence of complaints (where an appellant never claimed to have sought treatment).  Again, however, the Board believes he likely actually meant to say that the X-ray studies showing damage were undertaken in 1974 or 1975 (several years after service).

Following service, there is no post-service evidence of low back disability until more than 30 years after service.  The Veteran maintains that he did seek treatment in 1974 or 1975 for low back complaints, at which time X-ray studies purportedly demonstrated some sort of damage to the spine.  The Board notes that a Veteran is, in general, competent to report a diagnosis of disability relayed to him by a medical professional.  See Jandreau, supra.  In this case, however, the Board finds his account to be unreliable.  In this regard he has not identified the diagnosis purportedly relayed to him.  Instead, he has indicated only that the X-ray studies purportedly showed "damage" to the spine.  Such a description is far too vague to constitute evidence of a disability at that time.  The credibility of the Veteran's account is further undermined by the absence of any records following the claimed X-ray studies until 2009, a period of more than 3 decades.  The Veteran has not contended that he experienced lower back symptoms continuously from 1975 until 2009, or that he sought treatment after 1975 until 2009.  The records from 2009 indicate only that he had experienced his current lower back symptoms for several years.  This rather substantial interval of years renders the Veteran's account of low back damage in 1974 or 1975 incredible.  If X-ray studies in 1974 or 1975 had in fact shown a disability, it is reasonable to expect that the Veteran would have sought some treatment in the intervening years, or that he at least now would aver that he experienced continuity of symptoms since the earlier X-ray studies.

In any event, even assuming the Veteran's account of being told he had "damage" to the lower back were credible, the Board finds that the probative value of his account is outweighed by the opinion of the January 2011 VA examiner.  That examiner determined that the degenerative changes in the Veteran's lower back were likely age-related, implying that the degenerative changes were not traumatic in nature.  The Board points out that the Veteran is a layperson, without any professed training, education or experience in medical matters, and that the January 2011 examiner clearly is qualified in matters involving medical diagnoses and etiology.  The Board consequently finds that the Veteran's account of low back disability in service or at any point prior to 2009 lacks probative value.

The January 2011 examiner reviewed the evidence on file, and accurately noted the absence of any findings or complaints during service or at service discharge.  The examiner acknowledged the claimed kicking incident, but accurately noted the absence of any lower back complaints or findings for many years after service.  As already discussed, the Board finds the Veteran's account of low back "damage" in 1974 or 1975 lacks probative value.  The examiner reviewed current X-ray studies, and ultimately concluded that the Veteran's current lower back disorder was not etiologically related to service.  He offered a rationale for his opinion which is supported by the record.  

The only opinion supportive of the claim in this case is that of the Veteran himself.  Although in some instances a layperson such as the Veteran is competent to offer a lay opinion concerning etiology, in this case, the Board finds that the matter is more properly within the realm of medical expertise.  This is particularly true given that the Veteran himself has been vague about what he was purportedly told in 1974 or 1975, and in light of the rather substantial gap of more than 30 years between service and the first documentation in the record of a back disorder.  In addition, the Veteran's current disorder apparently is entirely consistent with the ageing process, demonstrating that there is more than one possible etiology for the disorder.  An opinion as to etiology in this case is clearly one requiring medical expertise.

In short, there is no competent or credible evidence of a lower back disorder in service or until decades thereafter, and no competent evidence linking the current low back disorder to service.  As the preponderance of the evidence is against the claim, the claim is denied.  38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for low back disability (also claimed as residuals of a spinal injury) is denied.


REMAND

The Veteran contends that the kick to his back he sustained in service also resulted in a pelvis disability.  Service treatment records are silent for any pertinent pelvic complaints or findings, and the first post-service evidence of pelvic complaints is in 2009.

At the January 2011 VA examination, clinical evaluation of the pelvis yielded no identified abnormalities.  X-ray studies, however, demonstrated mild osteophytic spurring along the right acetabular roof, described as mild degenerative changes in the right hip.  The examiner did not provide an opinion as to the etiology of the noted degenerative changes.

The RO apparently attempted to have the January 2011 examiner provide an opinion concerning the etiology of any pelvis disorder.  According to a Report of General Information form completed by a DRO, the examiner finally contacted the RO in March 2011.  The examiner purportedly stated that the X-ray studies of the pelvis were negative for any bony abnormalities, and that physical examination was negative for any evidence of a chronic pelvic injury.  The examiner purportedly concluded that, as there was no objective evidence of a pelvic injury, it was unlikely that the Veteran had a pelvic disability related to an event during service.

The Board finds that the DRO's Report of General Information is an unacceptable substitute for a statement by the physician himself.  Given that the X-ray studies of the pelvis were interpreted to show degenerative changes, it is highly likely that the DRO did not accurately report his conversation with the examiner.  The RO clearly should have obtained a statement from the examiner himself.

As the Board has no confidence in the contents of the March 2011 Report of General Information, and as the examiner did not otherwise address the etiology of the pelvis disorder demonstrated on the January 2011 X-ray studies, the Board will remand the pelvis disability issue for further evidentiary development. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should forward the claims file to the examiner who evaluated the Veteran in January 2011, and request that examiner to review the claims file, including the X-ray studies of the pelvis.  The examiner must provide an opinion as to whether the Veteran has a pelvis disability (including arthritis).  With respect to each pelvis disability so identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service, or was manifest within one year of discharge from service.  The examiner must provide a rationale for each opinion offered.

2.  If the examiner who conducted the January 2011 examination is no longer available, the RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any pelvis disability.  The examiner is requested to provide an opinion as to whether the Veteran has a pelvis disability.  With respect to each pelvis disability identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service, or was manifest within one year of discharge therefrom.  A complete rationale for each rationale offered must be provided.  The claims file must be reviewed in connection with the examination.

3.  Thereafter, the RO/AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted in full the RO/AMC should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


